DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This Office action has been issued in response to amendment filed 03/16/2022.  Claims 1 – 20 are pending.  Applicants’ arguments have been carefully and respectfully considered, but are moot in view of the new grounds of rejection.

Response to Arguments
03.	Applicant’s arguments with respect to claims 1 – 20 have been considered, but are moot in view of the new ground(s) of rejection.
	Applicant argues that Link does not disclose generating a mapping between the database manager and the database catalog based on the received data.  Examiner agrees that the entirety of the claims limitations, namely the generating and storing steps, are not fully disclosed by Link.  Link teaches a discovery process, whereby devices, such as databases are discovered in a network.  Part of this discovery process includes obtaining attributes of the discovered devices.  Link generally uses information about the discovered resources in order to deploy applications and build management information.  However, the one thing Link does not teach is that a configuration management database is used, which stores a mapping to the other (discovered) databases.  A new prior art reference, Boykin, has been relied upon to teach the aforementioned limitation, namely the storing of mapping information in a configuration management database for discovered databases.

Claim Rejections - 35 USC § 103
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


06.	Claims 1 – 3, 7 – 14, and 16 – 18, are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (US PGPub 2017/0085438), hereinafter “Link”, in view of Boykin et al. (US Patent 8,266,287), hereinafter “Boykin”.
	Consider claim 1, Link discloses a system comprising:
	transmitting, to a server device disposed within a managed network, a request to identify a type of database manager executing on the server device and respective database catalogs of one or more secondary databases managed by the database manager (paragraphs [0035], [0050], [0064], a managed network is realized, which includes a database and an asset manager, whereby the database and network are managed to include the discovery of services);
	receiving, from the server device, data identifying the type of the database manager executing on the server device and the respective database catalogs of the one or more secondary databases managed by the database manager, wherein each of the respective database catalogs identifies a structure of a corresponding secondary database of the one or more secondary databases (paragraphs [0050], [0064], a database is managed on the server, which includes receiving data for a particular manager of the database, such that the asset manager identifies and manages the structure of the devices and services in the network);
	generating, based on the received data, a [mapping] between the database manager and each of the respective database catalogs of the one or more secondary databases (paragraphs [0054], [0151], information is determined between the manager and the asset managers of the databases);
	However, Link does not specifically disclose generating and storing a mapping in a configuration management database.
	In the same field of endeavor, Boykin discloses a system comprising:
	generating, based on the received data, a mapping between the database manager and each of the respective database catalogs of the one or more secondary databases (column 3 line 28 – column 4 line 37, a mapping is generated between a database manager and discovered databases, by way of registering the databases);
	storing the mapping in a configuration management database (CMDB) for the managed network (column 3 lines 28 – 37, a configuration management database is used to store the mappings to the discovered resources/databases).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration management database taught by Boykin into the discovery of a database and related services taught by Link for the purpose of allowing additional information to be obtained and included in a database (CMDB), which would allow for better knowledge of the discovered resources in order to facilitate additional communications with the resources.
	Consider claim 2, and as applied to claim 1 above, Link discloses a system comprising:
	the one or more secondary databases are configured to store data for software applications running within the managed network (paragraphs [0054], [0059], the managed network includes storing software and application on a database).
	Consider claim 3, and as applied to claim 1 above, Link discloses a system comprising:
	the type of the database manager indicates a provider of the database manager, a name of the database manager, or a release version of the database manager, or any combination thereof (paragraphs [0134], [0172], [0186], the database manager provides information, such as the name or the providers of the manager).
	Consider claim 7, and as applied to claim 1 above, Link discloses a system comprising:
	the mapping indicates a database model for a particular secondary database of the one or more secondary databases (paragraphs [0151], [0174], a mapping of the databases is realized for a database in the network).
	Consider claim 8, and as applied to claim 1 above, Link discloses a system comprising:
	selecting one or more commands based on the type of the database manager (paragraphs [0057], [0094], the manager is able to select commands);
	transmitting, to the server device, the one or more selected commands, wherein the server device is configured to execute the one or more selected commands (paragraphs [0171], [0172], the commands are executed on the server).
	Consider claim 9, and as applied to claim 1 above, Link discloses a system comprising:
	the operations comprise transmitting, to the server device, a request to monitor network traffic between the one or more secondary databases and one or more software applications running within the managed network (paragraphs [0051], [0056], [0087], requests are transmitted on the network to monitor the traffic between the different devices, including the databases).
	Consider claim 10, and as applied to claim 9 above, Link discloses a system comprising:
	the operations comprise identifying, based on the network traffic, communicative connections between the one or more secondary databases and the one or more software applications running within the managed network (paragraph [0066], network traffic is monitored, which includes communications being managed between the database and applications that are running on the network).
	Consider claim 11, and as applied to claim 10 above, Link discloses a system comprising:
	the operations comprise generating one or more additional mappings indicative of the identified communicative connections (paragraphs [0066], [0151], mappings are created between the different devices that are in communication with each other in the network).
	Consider claim 12, and as applied to claim 10 above, Link discloses a system comprising:
	the operations comprise modifying the mapping to indicate one or more of the identified communicative connections (paragraphs [0066], [0151], the mappings between the different devices that are in communication can be changed).
	Consider claim 13, and as applied to claim 1 above, Link discloses a system comprising:
	transmitting, to the server device, a request to identify a directory containing files associated with the database manager (paragraphs [0084], [0132], [0178], a request to identifying files, which can in a directory, is transmitted within the network);
	selecting, based on the type of the database manager, one or more files to access within the directory (paragraphs [0084], [0132], [0178], the files being accessed are selected);
	transmitting, to the server device, a request to access the one or more files (paragraphs [0132], [0178], the request is transmitted to the server in the network);
	receiving, from the server device, additional data identifying a plurality of network connection parameters associated with the database manager (paragraphs [0161], [0162], parameters are identified for the database manager in the network).
	Consider claim 14, Link discloses a method comprising:
	transmitting, to a server device disposed within a managed network, a request to identify a type of database manager executing on the server device and respective database catalogs of one or more secondary databases managed by the database manager (paragraphs [0035], [0050], [0064], a managed network is realized, which includes a database and an asset manager, whereby the database and network are managed to include the discovery of services);
	receiving, from the server device, data identifying the type of the database manager executing on the server device and the respective database catalogs of the one or more secondary databases managed by the database manager, wherein each of the respective database catalogs identifies a structure of a corresponding secondary database of the one or more secondary databases (paragraphs [0050], [0064], a database is managed on the server, which includes receiving data for a particular manager of the database, such that the asset manager identifies and manages the structure of the devices and services in the network);
	generating, based on the received data, a [mapping] between the database manager and each of the respective database catalogs of the one or more secondary databases (paragraphs [0054], [0151], information is determined between the manager and the asset managers of the databases);
	However, Link does not specifically disclose generating and storing a mapping in a configuration management database.
	In the same field of endeavor, Boykin discloses a method comprising:
	generating, based on the received data, a mapping between the database manager and each of the respective database catalogs of the one or more secondary databases (column 3 line 28 – column 4 line 37, a mapping is generated between a database manager and discovered databases, by way of registering the databases);
	storing the mapping in a configuration management database (CMDB) for the managed network (column 3 lines 28 – 37, a configuration management database is used to store the mappings to the discovered resources/databases).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration management database taught by Boykin into the discovery of a database and related services taught by Link for the purpose of allowing additional information to be obtained and included in a database (CMDB), which would allow for better knowledge of the discovered resources in order to facilitate additional communications with the resources.
	 Consider claim 16, and as applied to claim 14 above, Link discloses a method comprising:
	a first database catalog of a particular secondary database of the one or more secondary databases indicates the particular secondary database stores data according to a relational database model or an object-relational database model (paragraphs [0124], [0130], the data stored by the databases includes a model that includes relationship information or objects information).
	 Consider claim 17, and as applied to claim 14 above, Link discloses a method comprising:
	transmitting, to the server device, a request to establish a connection based on access credentials for the server device; and in response to establishing the connection, transmitting the request to identify the type of database manager (paragraphs [0057], [0058], a connection to a server is performed by providing an access credential, whereby a connection can be established when the access credential is provided and proper).
	Consider claim 18, Link discloses an article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system, cause the computing system to perform operations comprising:
	transmitting, to a server device disposed within a managed network, a request to identify a type of database manager executing on the server device and respective database catalogs of one or more secondary databases managed by the database manager (paragraphs [0035], [0050], [0064], a managed network is realized, which includes a database and an asset manager, whereby the database and network are managed to include the discovery of services);
	receiving, from the server device, data identifying the type of the database manager executing on the server device and the respective database catalogs of the one or more secondary databases managed by the database manager, wherein each of the respective database catalogs identifies a structure of a corresponding secondary database of the one or more secondary databases (paragraphs [0050], [0064], a database is managed on the server, which includes receiving data for a particular manager of the database, such that the asset manager identifies and manages the structure of the devices and services in the network);
	generating, based on the received data, a [mapping] between the database manager and each of the respective database catalogs of the one or more secondary databases (paragraphs [0054], [0151], information is determined between the manager and the asset managers of the databases);
	However, Link does not specifically disclose generating and storing a mapping in a configuration management database.
	In the same field of endeavor, Boykin discloses an article of manufacture comprising:
	generating, based on the received data, a mapping between the database manager and each of the respective database catalogs of the one or more secondary databases (column 3 line 28 – column 4 line 37, a mapping is generated between a database manager and discovered databases, by way of registering the databases);
	storing the mapping in a configuration management database (CMDB) for the managed network (column 3 lines 28 – 37, a configuration management database is used to store the mappings to the discovered resources/databases).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration management database taught by Boykin into the discovery of a database and related services taught by Link for the purpose of allowing additional information to be obtained and included in a database (CMDB), which would allow for better knowledge of the discovered resources in order to facilitate additional communications with the resources.

07.	Claims 4 – 6, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al. (US PGPub 2017/0085438), hereinafter “Link”, in view of Boykin et al. (US Patent 8,266,287), hereinafter “Boykin”, in further view of Rangasamy (US PGPub 2019/0171966).
	Consider claim 4, and as applied to claim 1 above, Link discloses the usage of metadata, but does not teach that it identifies specific things in the network.
	In the same field of endeavor, Rangasamy discloses a system comprising:
	the respective database catalog of a particular secondary database of the one or more secondary databases comprises metadata indicating one or more data types stored in the particular secondary database (paragraphs [0038], [0056], the databases in the network comprise metadata that includes what types of data are stored in the databases).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metadata taught by Rangasamy into the discovery of a database and related services taught by Link and Boykin for the purpose of allowing resources in the network to be better managed and have a more identifiable means of obtaining related information.
	Consider claim 5, and as applied to claim 1 above, Link discloses the usage of metadata, but does not teach that it identifies specific things in the network.
	In the same field of endeavor, Rangasamy discloses a system comprising:
	the respective database catalog of a particular secondary database of the one or more secondary databases comprises metadata indicating one or more database queries associated with the particular secondary database (paragraphs [0038], [0056], the metadata can be used to store information relating to operations performed on the databases and other devices of the network).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metadata taught by Rangasamy into the discovery of a database and related services taught by Link and Boykin for the purpose of allowing the data stored in the network to be better managed and have a way of easily storing and retrieving the data.
	Consider claim 6, and as applied to claim 1 above, Link discloses the usage of metadata, but does not teach that it identifies specific things in the network.
	In the same field of endeavor, Rangasamy discloses a system comprising:
	the respective database catalog of a particular secondary database of the one or more secondary databases comprises metadata identifying tables that make up the particular secondary database, or columns that make up the particular secondary database, or a combination thereof (paragraphs [0038], [0056], the metadata can be used to store information about the data, including tables or columns, that is stored for the databases).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metadata taught by Rangasamy into the discovery of a database and related services taught by Link and Boykin for the purpose of allowing the data stored on in the network and on the databases to be better managed to allow operations to be performed on the data.
	Consider claim 15, and as applied to claim 14 above, Link discloses the usage of metadata, but does not teach that it identifies specific things in the network.
	In the same field of endeavor, Rangasamy discloses a method comprising:
	the respective database catalog of a particular secondary database of the one or more secondary databases comprises metadata identifying transactions between the particular secondary database and one or more software applications running within the managed network (paragraphs [0038], [0056], the databases in the network comprise metadata that includes what information about what processes the databases and devices are performing).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metadata taught by Rangasamy into the discovery of a database and related services taught by Link for the purpose of allowing resources in the network to be better managed and have a more identifiable means of obtaining related information.
	Consider claim 19, and as applied to claim 18 above, Link discloses the usage of metadata, but does not teach that it identifies specific things in the network.
	In the same field of endeavor, Rangasamy discloses an article of manufacture comprising:
	wherein the respective database catalog of a particular secondary database of the one or more secondary databases comprises metadata identifying tables of the particular secondary database, or columns of the particular secondary database, or a combination thereof (paragraphs [0038], [0056], the metadata can be used to store information about the data, including tables or columns, that is stored for the databases).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metadata taught by Rangasamy into the discovery of a database and related services taught by Link and Boykin for the purpose of allowing the data stored on in the network and on the databases to be better managed to allow operations to be performed on the data.
	Consider claim 20, and as applied to claim 19 above, Link discloses the claimed invention except that metadata is used to store information about the databases.
	In the same field of endeavor, Rangasamy discloses an article of manufacture comprising:
	the metadata identifies relationships between the tables of the particular secondary database (paragraphs [0038], [0056], the metadata can be used to store information about the data, including tables or columns, that is stored for the databases).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the metadata taught by Rangasamy into the discovery of a database and related services taught by Link and Boykin for the purpose of allowing the data stored on in the network and on the databases to be better managed to allow operations to be performed on the data.

Relevant Prior Art Directed to State of Art
08.	Waschke (US PGPub 2013/0046739) discloses a system for using configuration management databases to reconcile duplicate configuration items.  The configuration management databases are described as mapping to other databases, which includes cataloging various configuration items.

Conclusion
09.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

June 16, 2022